Citation Nr: 0725994	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-00 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right ankle 
condition.

2. Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3. Entitlement to service connection for Saturday night 
palsy.

4. Entitlement to service connection for a sleep condition.

5. Entitlement to service connection for Hepatitis C.

6. Entitlement to service connection for a stomach condition.

7.  Whether new and material evidence has been received  to 
reopen a claim for service connection for a left ankle 
condition.

8.  Entitlement to service connection for a left ankle 
condition.

9.  Whether new and material evidence has been received  to 
reopen a claim for service connection for ear problems.

10.  Entitlement to service connection for ear problems.

11.  Whether new and material evidence has been received  to 
reopen a claim for service connection for a breathing or 
chest condition.

12.  Entitlement to service connection for a breathing or 
chest condition.

13.  Whether new and material evidence has been received  to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to April 
1969.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in New Orleans, Louisiana, that denied the benefits sought on 
appeal.  

It is noted that the issue regarding a breathing or chest 
condition was initially adjudicated as two separate issues in 
the May 2002 rating decision, but the issues were 
subsequently combined in the December 2003 Statement of the 
Case.  As entitlement to service connection for this issue is 
being remanded for a VA examination, explained below, the RO 
should later determine whether these issues are more properly 
combined or whether they should be separated.  This is 
referred to the RO for determination after the requested 
development has taken place.

The following issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC: service 
connection for PTSD, service connection for a stomach 
condition, service connection for a left ankle condition, 
service connection for ear problems, service connection for a 
breathing or chest condition, and whether new and material 
evidence has been received to reopen a claim for service 
connection for bilateral hearing loss.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of a right 
ankle condition.

2.  The veteran does not have a current diagnosis of Saturday 
night palsy.

3.  The veteran's sleep condition was not manifested during 
service and is not otherwise shown to be causally or 
etiologically related to service

4.  The veteran does not have a current diagnosis of 
Hepatitis C.

5.  An unappealed April 1989 rating decision denied service 
connection for a left ankle condition.

6.  The evidence pertaining to a left ankle condition 
received subsequent to the April 1989 rating decision was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim. 

7.  An unappealed April 1989 rating decision denied service 
connection for ear problems.

8.  The evidence pertaining to ear problems received 
subsequent to the April 1989 rating decision was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.   

9.  An unappealed April 1989 rating decision denied service 
connection for a breathing or chest condition.

10.  The evidence pertaining to a breathing or chest 
condition received subsequent to the April 1989 rating 
decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle 
condition have not been met.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002);   38 C.F.R. §§3.102, 3.159, 
3.303, 3.304 (2006).

2.  The criteria for service connection for Saturday night 
palsy have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002);   38 C.F.R. §§3.102, 3.159, 3.303, 
3.304 (2006).

3.  The criteria for service connection for a sleep disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002);   38 C.F.R. §§3.102, 3.159, 3.303, 3.304 
(2006).

4.  The criteria for service connection for Hepatitis C have 
not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002);   38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2006).

5. The RO's April 1989 decision that denied service 
connection for a left ankle condition is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

6. New and material evidence has been received to reopen the 
veteran's claim for service connection for a left ankle 
condition. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).

7. The RO's April 1989 decision that denied service 
connection for ear problems is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).

8. New and material evidence has been received to reopen the 
veteran's claim for service connection for ear problems. 38 
U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).

9. The RO's April 1989 decision that denied service 
connection for a breathing or chest condition is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

10. New and material evidence has been received to reopen the 
veteran's claim for service connection for a breathing or 
chest condition. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

The veteran seeks service connection for a number of 
conditions.  Those which are not remanded by this decision 
include a right ankle condition, Saturday Night Palsy, 
Hepatitis C, and a sleep condition.  These are discussed 
below.

A.	Right Ankle Condition, Saturday Night Palsy, & 
Hepatitis C
The veteran seeks service connection for a right ankle 
condition, Saturday Night Palsy (claimed as left arm 
condition), and Hepatitis C, but the objective medical 
evidence does not reveal a current diagnosis of any of these 
conditions. 

With  regard to the right ankle condition, there are several 
documentations in reference to the veteran's right ankle in 
VAMC treatment notes, but none provide a diagnosis.  In May 
2002 the veteran underwent an MRI of his right ankle with 
normal results.  In August 2002 the veteran had x-rays taken 
of his right ankle, again, with normal results.  In February 
2003 the veteran was found to have "chronic ankle pain."  
In this regard, the Board notes that complaints of pain alone 
are not enough to establish service connection.  There must 
be competent medical evidence of a current disability 
resulting from that condition or injury.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.").  In April 2003 the 
veteran underwent another MRI of his right ankle with normal 
results.  In August 2003 he was again diagnosed with 
"chronic bilateral ankle pain."  None of this evidence 
suffices as a diagnosis pertaining to the right ankle.

With regard to Saturday Night Palsy, the entire medical 
record has been thoroughly reviewed and no current diagnosis 
of this condition was found.  He was provided a VA disability 
examination in August 2003.  The examination report indicates 
no complaints or findings associated with the left hand or 
arm.  While this examination was provided without the benefit 
of the claims file for review, this failure is not 
prejudicial to the veteran as the extremities were examined 
and found to be free of cyanosis, edema, ulcerations, tremor 
or deformity.  

With regard to Hepatitis C, the entire medical record has 
been thoroughly reviewed and no current diagnosis of this 
condition was found.  The only mention of this condition in 
the medical evidence is a January 2002 treatment note that 
states the veteran was counseled on how to avoid Hepatitis C 
risk factors, as well as a finding that the veteran had no 
risk factors for Hepatitis C exposure.

Where the medical evidence establishes that a veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of 
a diagnosis of a right ankle condition, Saturday Night Palsy, 
or Hepatitis C, the other elements of service connection for 
each of these claims need not be addressed and the veteran's 
claims for service connection must be denied.

In reaching this decision the Board considered the veteran's 
arguments in support of his assertions that he suffers from 
these conditions and that they are related to service.  
However, the veteran, as a lay person untrained in the field 
of medicine, is not competent to offer an opinion in this 
regard. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
These arguments do not provide a factual predicate upon which 
compensation may be granted.  

The Board additionally notes that no medical examination has 
been conducted or medical opinion obtained with respect to 
the veteran's claims for his right ankle condition, Saturday 
Night Palsy, or Hepatitis C.  However, the Board finds that 
the evidence, which reveals that the veteran does not have a 
current diagnosis of these disabilities and does not reflect 
competent evidence showing a nexus between service and the 
disorders at issue, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  As post-service medical 
records provide no basis to grant this claim, and in fact 
provide evidence against this claim, the Board finds no basis 
for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely, what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised on an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that  a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also, 38 U.S.C.A. § 
5103(a)(2) (West 2002).

B.	 Sleep Condition 
The veteran's claim for a sleep condition does not meet the 
requirements for service connection.  The veteran arguably 
has a current diagnosis based on two November 2002 VAMC 
treatment notes from different providers finding the veteran 
has a "possible nightmare disorder."  In April 2002 the 
veteran complained of violent nightmares that disrupt his 
sleep, and in August 2002 he described fighting in his sleep 
and frequent wakening.  However, there is no evidence of in-
service incurrence or of a nexus to service.  The veteran's 
service medical records are devoid of complaints of, 
treatment for, or diagnoses of a sleep condition.  The 
veteran's separation examination was normal in this regard.  
In addition, there are no positive nexus opinions contained 
in the claims file.  The VAMC treatment notes discussed above 
made no link between the nightmare disorder and service.  For 
these reasons, service connection must be denied.

In reaching this decision the Board considered the veteran's 
arguments that his sleep condition is related to service.  
However, the Espiritu case as discussed above precludes these 
contentions from serving as a factual predicate upon which 
the claim may be granted.  The Board has further considered 
the McLendon decision as discussed above, but finds that a 
remand for an examination and/or opinion is not necessary to 
decide the claim in the absence of any documentation 
supporting the in-service incurrence of this condition.  For 
all of these reasons, the veteran's claim for service 
connection for his sleep condition is denied.

New & Material Evidence Claims

For claims received on or after August 29, 2001, such as the 
claims in this case, a claim shall be reopened and reviewed 
if "new and material" evidence is presented or secured with 
respect to a claim that is final.  Evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  "Material" evidence is evidence 
which relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2005).  In 
determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If it is determined 
that new and material evidence has been submitted, the claim 
must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

A.	Left Ankle Condition
The veteran's claim for service connection for this condition 
was denied in an April 1989 rating decision because it was 
found that there was no evidence of chronic disease or 
chronic residuals of any injury, and that the ankle problems 
documented in service were acute and transitory.

A large number of recent VAMC medical records has been 
received since the 1989 rating decision and thus the evidence 
is new.  The evidence is also material because in April 2003 
the veteran received a diagnosis of degenerative joint 
disease of the left ankle.  Also, in August 2002 an x-ray 
showed some positive anterior drawer signs and slight muscle 
wasting below the medial mealous, as well as tenderness below 
the lateral mealous.  This evidence of a current diagnosis 
was lacking at the time of the 1989 decision, and raises a 
reasonable possibility of substantiating the claim for 
service connection.  For these reasons, the claim is 
reopened.

B.	Ear Problems
The veteran's claim for service connection for this condition 
was denied in an April 1989 rating decision because it was 
found that there was no evidence of current ear symptoms or 
ear disease.

A large number of recent VAMC medical records has been 
received since the 1989 rating decision and thus the evidence 
is new.  The evidence is also material because in August 2002 
the veteran received a diagnosis of a fungal ear infection, 
and the examiner noted a history of fungal ear infections 
spanning several years.  This evidence of a current diagnosis 
was lacking at the time of the 1989 decision, and raises a 
reasonable possibility of substantiating the claim for 
service connection.  For these reasons, the claim is 
reopened.

C.	Breathing or Chest Condition
The veteran's claim for service connection for this condition 
was denied in an April 1989 rating decision because it was 
found that the veteran had not submitted any evidence of a 
current chest or breathing problem.

A large number of recent VAMC medical records has been 
received since the 1989 rating decision and thus the evidence 
is new.  The evidence is also material because in August 2003 
an x-ray of the veteran's chest revealed a minor abnormality.  
Hilar calcifications and a few scattered granulomatous 
appearing small nodular calcifications were found.  Also in 
August 2003 a diagnosis of hypertension was documented, and 
whether this would pertain to his claimed chest or breathing 
condition is unclear.  There is also evidence, from February 
2002 and October 2003, of severe chest pain, that has been 
described as "crushing" and for which the veteran has 
sought emergency room attention.  While pain itself is not a 
diagnosis, these symptoms in combination with the x-ray 
results may indicate a current diagnosis which should be 
verified.  This evidence was lacking at the time of the 1989 
decision, and raises a reasonable possibility of 
substantiating the claim for service connection.  For these 
reasons, the claim is reopened.

Notice and Assistance

	A.  Service Connection Claims
The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
March 2002, April 2002, and January 2004 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  While the notice does not provide any information 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's denials of service connection as to his 
right ankle condition, Saturday Night Palsy, and Hepatitis C, 
the veteran is not prejudiced by the failure to provide him 
that further information.  For all of these reasons, the 
Board concludes that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has been provided the opportunity for 
a hearing, but failed to appear.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  Indeed, in an April 2002 VA Form 
21-4138 the veteran stated he was not aware of any additional 
source of evidence relevant to his claims.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  
	
	B.  New and Material Evidence Claims
A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted 
with regard to his claims regarding his left ankle, ear 
problems, and breathing or chest condition.  To the extent 
necessary, VA has fulfilled its duties to notify and to 
assist the veteran in the development of his claim.  See 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In light of the determination reached in this case, 
no prejudice will result to the veteran by the Board's 
consideration of this appeal at this time.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).

It is further noted that as the issue on appeal is whether 
new and material evidence has been received, the Board calls 
attention to Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
addresses notice requirements specific to new and material 
claims.  Essentially, under Kent, the veteran must be 
apprised as to the requirements both of the underlying 
service connection claim, as well as the definitions of new 
and material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.

Here, March 2002 and April 2002 letters from the RO set forth 
the elements of a service connection claim, but do not 
include the standard for new and material evidence, and do 
not explicitly and accurately state the basis for the prior 
final denials of each of these claims.  As such they do not 
meet the requirements of Kent.  However, because the instant 
decision reopens the veterans' claims regarding his left 
ankle, ear problems, and breathing or chest condition, any 
deficiency with respect to notice regarding new and material 
evidence is moot.


ORDER

Service connection for a right ankle condition is denied.

Service connection for Saturday night palsy is denied.

Service connection for a sleep condition is denied.

Service connection for Hepatitis C is denied.

New and material evidence having been submitted, the 
veteran's claim for service connection for a left ankle 
condition is reopened.

New and material evidence having been submitted, the 
veteran's claim for service connection for ear problems is 
reopened.

New and material evidence having been submitted, the 
veteran's claim for service connection for a breathing or 
chest condition is reopened.


REMAND

VCAA Notice
The veteran is entitled to proper VCAA notice under 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b).  While VCAA 
notice was sent to the veteran in March 2002 purportedly 
pertaining to his PTSD claim, this notice does not inform him 
of what medical and lay evidence is necessary to substantiate 
such a claim.  The requirements for a PTSD service connection 
claim are not the same as those for a general service 
connection claim.  Notice has never been provided in this 
regard. 

Also, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which requires 
that notice be provided concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Complaint notice is required in this regard as well.  

In addition, with regard to the veteran's claim for bilateral 
hearing loss the Board calls attention to Kent v. Nicholson, 
20 Vet. App. 1 (2006), which addresses notice requirements 
specific to new and material claims.  Essentially, under 
Kent, the veteran must be apprised as to the requirements 
both of the underlying service connection claim, as well as 
the definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  

The March 2002 letter in this regard is insufficient.  The 
letter does not inform the veteran as to the complete basis 
for the prior final denial of the claim, and does not provide 
an accurate depiction of what evidence would be necessary to 
substantiate the claim.  The April 1989 rating decision 
appears to have denied service connection for bilateral 
hearing loss because there was no evidence of in-service 
incurrence and because there was a lack of a current 
diagnosis.  The March 2002 letter fails to inform the veteran 
about the lack of a current diagnosis.  The letter directs 
the veteran to submit evidence of in-service incurrence and 
suggests to the veteran the kind of supportive evidence he 
could submit in this regard.  The notice also fails to 
provide the definitions of new and material evidence. For 
this reason, the notice is incomplete.  Proper notice must be 
provided.

Statement of the Case
With regard to the veteran's claim for service connection for 
a stomach condition, VA received the appellant's notice of 
disagreement in December 2002 as to "all of your decisions 
in your rating decision dated 5-10-2002."  The May 2002 
rating decision included adjudication of the stomach 
condition issue.  The RO has not provided the veteran with a 
statement of the case (SOC) concerning this issue. Where an 
SOC has not been provided following the timely filing of a 
notice of disagreement, a remand, not a referral to the RO, 
is required by the Board. Manlincon v. West, 12 Vet. App. 238 
(1999).

PTSD Development
The remainder of the veteran's personnel file must be 
obtained.  An April 2002 request indicates that only certain 
pages of the file were sought.  No matter the likelihood of 
the other pages containing relevant information, all pages 
must be obtained.  It is unknown what information could be 
contained in the remainder of the file.  The file does not 
show that any further attempts were made to obtain records 
from the veteran's personnel file beyond the April 2002 
request.  38 U.S.C. § 5103A(b)(3) requires that VA make 
attempts to get federal records "until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile."  If the records are unavailable, VA must 
notify the veteran of the identity of the records, the 
efforts VA made to obtain the records, a description of any 
further action VA will take on the claim, and notice that the 
veteran is ultimately responsible for providing the evidence.  
38 C.F.R. § 3.159(e)(i)-(iv) (2006).  An attempt to retrieve 
all of these documents must be made.

While the veteran's military record is highly suggestive that 
he may have been involved in combat, based on his PTSD 
Questionnaire describing his experiences as a military 
policeman, confirmation of this in his personnel records, and 
his receipt of the Bronze Service Star, an attempt at 
verification of the veteran's stressors through the U.S. Army 
and Joint Services Records Research Center would be helpful 
prior to adjudication.  According to a December 2002 report 
from the Vet Center and his PTSD Questionnaire, his stressors 
include the following: 1) in October 1967 at Cam Ranh Bay he 
was attacked by enemy rockets and mortars 2) as a military 
policeman he was constantly exposed to attack by mortars and 
rockets going over his head between September 1967 and April 
1969, and 3) in 1968 an airman he had just trained 
accidentally killed another airman.  An attempt must be made 
to verify these stressors.  It does not appear any attempt 
has been made previously.

VA Examinations
A remand is required in order to afford the veteran a VA 
examination to determine the nature and etiology of his left 
ankle, ear problems, breathing or chest condition, and PTSD. 
In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005). Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim. Id.

With regard to the left ankle condition, the veteran has a 
current diagnosis as described in the decision above.  In 
addition, service medical records document left ankle 
problems in service.  The veteran had a normal entrance 
examination in this regard.  In September 1968 the veteran 
sprained his left ankle.  In February 1969 the veteran 
complained of weakness in the ankle and the provider found 
the foot easily twisted medially and dorsally.  A possible 
torn ligament was also found in February 1969.  In March 1969 
the veteran complained of pain in his left ankle and a small 
hard lump was found on his foot.  While the veteran had a 
normal separation examination, the physician noted he had a 
painful left ankle.   There are no nexus opinions associated 
with the file.  A VA examination is necessary to determine 
whether there is any link between the veteran's current left 
ankle problems and the symtomatology noted in the service 
medical records.

With regard to the veteran's ear problems, the veteran has a 
current diagnosis as described in the decision above.  In 
addition, service medical records document ear problems in 
service.  The veteran had a normal entrance examination in 
this regard.  In March 1969 the veteran sought treatment for 
an ear ache and in a separate treatment note, reported ear 
problems.  Also in March 1969 the veteran reported a chronic 
ear ache since February 1986.  While the veteran had a normal 
separation examination, the physician noted he had a chronic 
ear ache since February 1968.   There are no nexus opinions 
associated with the file.  A VA examination is necessary to 
determine whether there is any link between the veteran's 
current ear problem and the symtomatology noted in the 
service medical records.

With regard to the veteran's breathing or chest condition, 
the record is indicative of a current diagnosis as described 
in the decision above.  In addition, service medical records 
document breathing and problems in service.  The veteran had 
a normal entrance examination in this regard.  In May 1967 
the veteran complained of sharp chest pain and was diagnosed 
with myositis.  In September 1967 the veteran again had chest 
pain, which was assessed as gas pain.  In October 1967 he 
again had chest pain, although it is unclear whether the pain 
was related to a throat infection at the time.  In December 
1967 the veteran had a "chest problem."  While the veteran 
had a normal separation examination, the physician noted he 
had chronic shortness of breath with chest pain.  There are 
no nexus opinions associated with the file.  A VA examination 
is necessary to determine whether there is any link between 
the veteran's current chest or breathing problems and the 
symtomatology noted in the service medical records.

With regard to the veteran's PTSD claim, a VA examination is 
necessary to resolve conflicting diagnoses about the 
existence of PTSD, and for a nexus opinion.  In a December 
2002 report from the Vet Center the veteran was diagnosed 
with PTSD, but this diagnosis was not provided by a licensed 
medical professional, such as a psychologist, psychiatrist, 
or medical doctor, but rather the report is signed by an 
individual with a Master's Degree and a Team Leader.  This, 
combined with the fact that on two separate occasions VAMC 
providers stated the veteran does not have PTSD, renders a VA 
examination necessary for clarification.  In August 2002 a VA 
staff psychiatrist found the veteran has "[n]ightmares that 
sound like PTSD, but not full picture of PTSD," and in 
November 2002 the psychiatrist again found the veteran had a 
"possible nightmare disorder, not picture of PTSD."  
Clarification in this regard, as well as a nexus opinion, is 
required.

Accordingly, the case is REMANDED for the following action:

 1. VCAA Notice
As to each of the veteran's remaining 
claims, which include service connection 
for PTSD,  a stomach condition, a left 
ankle condition, ear problems, a 
breathing or chest condition, and 
bilateral hearing loss, send the veteran 
a corrective VCAA notice under 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 
3.159(b), that includes, but is not 
limited to, the following:
      a.  an explanation as to what 
information or 
evidence is needed to substantiate 
each of the claims, including the 
PTSD claim which has different 
requirements than that of a general 
service connection claim,
b.  what information and evidence is 
to be provided by the veteran
c.  what information and evidence is 
to be obtained by VA, and
d.  a request that the veteran submit 
any pertinent evidence in his 
possession.

As to the veteran's bilateral hearing 
loss claim, the notice should also 
include the full and complete definitions 
of new and material evidence, and of the 
unique character of the evidence required 
to reopen his claim based on the previous 
denial, pursuant to Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The notice should also include the 
information or    
evidence needed to establish a disability 
rating and/or effective date for the 
claims on appeal pursuant to  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Statement of the Case
The RO should issue an SOC with respect 
to the issue of entitlement to service 
connection for a stomach condition.  The 
appellant should be advised of the time 
period in which a substantive appeal must 
be filed in order to obtain appellate 
review of those issues.  The claims file 
should be returned to the Board for 
further appellate consideration only if 
the appellant files a timely substantive 
appeal.

3.  PTSD Development
Ensure that VA has complied with its duty 
to assist the veteran under 38 C.F.R. 
§ 3.159(c)(2) by requesting all personnel 
records from the National Personnel 
Records Center.  Associate all such 
records with the veteran's claim folder.  
If no records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2006) must be complied with.

Ask the veteran to provide any additional 
specifics  about the stressors he has 
claimed.  Thereafter, contact the U. S. 
Army and Joint Services Records Research 
Center (JSRRC) and attempt to 
independently verify the veteran's 
stressors.  In particular, attempt to 
verify the veteran's stressors reported 
in his PTSD Questionnaire and in the 
December 2002 Vet Center report.

Following the receipt of a response from 
the JSRRC the RO should prepare a report 
detailing the nature of any stressor 
which is determined to be established by 
the record. If no stressor has been 
verified, the RO should so state in its 
report and associate the report with the 
claims file.

4.  VA Examinations

A.  Afford the veteran a VA examination 
to ascertain the nature and etiology of 
each of the  following conditions:
        a. Left ankle condition
	b. Ear problems
	c. Breathing or chest condition

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service medical 
records, and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran's currently diagnosed left 
ankle condition, ear problem and 
breathing or chest condition had its 
onset during service or is in any other 
way causally related to his active 
service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

B.  Schedule the veteran for a VA PTSD 
examination by a VA psychiatrist. All 
indicated tests and studies (to include 
psychological testing, as appropriate) 
should be accomplished, and all clinical 
findings should be reported in detail.  
The claims folder must be provided to the 
examiner for review. 

The examiner should reconcile the 
conflicting opinions as to a diagnosis of 
PTSD found in the December 2002 Vet 
Center report and the August and November 
2002 VAMC treatment notes, and provide an 
opinion as to whether the veteran 
currently has PTSD.

The examiner must further express an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the veteran 
has PTSD that is based upon specified in-
service stressors, or any other 
psychiatric disorder that is related to 
the veteran's military service. A 
complete rationale should be provided for 
any opinion or conclusion.

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


